[Cite as In re Estate of Stover, 2022-Ohio-989.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               WYANDOT COUNTY




ERIC EDWARD STOVER, SR.,

        PLAINTIFF-APPELLANT,                              CASE NO. 16-21-03

        v.

TINA M. DOEPKER, EXECUTOR
OF THE ESTATE OF
HELEN S. STOVER, DECEASED,                                OPINION

        DEFENDANT-APPELLEE.




                 Appeal from Wyandot County Common Pleas Court
                                Probate Division

                                  Trial Court No. 20181056A

                        Judgment Reversed and Cause Remanded

                             Date of Decision: March 28, 2022




APPEARANCES:

        Howard A. Elliott for Appellant

        Dean Henry and Susan M. Jones for Appellee
Case No. 16-21-03



SHAW, J.

       {¶1} Plaintiff-Appellant, Eric Edward Stover, Sr. (“Eric”), appeals a

judgment of the Wyandot County Court of Common Pleas, Probate Division,

dismissing his complaint against Defendant-Appellee, Tina M. Doepker, as

Executor of the Estate of Helen S. Stover, deceased (“Executor”). For the reasons

stated in this opinion, we reverse the dismissal of Eric’s complaint for enforcement

of the terms of a Last Will and Testament as it relates to a Contract to Purchase land.

                                     Background

       {¶2} On June 18, 2018, following the death of Helen S. Stover, the decedent

(“Helen”), her Last Will and Testament (“Will”) was admitted to probate and Tina

M. Doepker, a daughter of Helen and sister to Eric, was appointed the Executor of

Helen’s Estate. Thereafter, on June 25, 2018, Attorney Jeffrey Whitman, on behalf

of Eric, sent a letter to counsel for the Estate, Attorney Susan Jones, advising her

that Eric desired to purchase the 56.5 acres of land pursuant to the Contract to

Purchase between Eric and the decedent Helen, which was referenced in the

SECOND and THIRD items of the Will, and that Eric would tender a check for the

full balance of the purchase price of $74,000.00 as per the terms set forth in the

SECOND item of the Will. (Plaintiff’s Exhibit 4). Attorney Jones replied to

Attorney Whitman on June 29, 2018, that the Contract to Purchase was not valid or

enforceable. (Plaintiff’s Exhibit 5).

                                         -2-
Case No. 16-21-03


         {¶3} Thereafter, on March 12, 2019, Eric filed a complaint against the

Executor seeking to have the Contract to Purchase specifically performed according

to the terms of the Will and the Executor ordered to comply with the terms of the

Will as it relates to the completion of this contract.1 Claim I of the Complaint

alleged that Eric desired to complete the Contract to Purchase by tendering a check

for the full balance of the purchase price as per the terms of Helen’s Will and that

the Executor had wrongfully refused to complete the sale of the real estate to Eric

as required by the Will. (Complaint at 4, Doc. No. 1). In her answer, the Executor

requested the complaint be dismissed, and she also asserted several defenses,

including the doctrine of laches.

         {¶4} The present action eventually proceeded to a trial hearing before a

Magistrate. Following the hearing on April 13, 2021, the magistrate recommended

that Eric’s complaint be dismissed.                 Eric filed preliminary objections to the

magistrate’s decision, which were later supplemented once the transcript from the

hearing was filed. The Executor then filed a response. After addressing Eric’s

objections, the trial court adopted the magistrate’s decision and dismissed his

complaint. In particular, the trial court concluded that “the Magistrate did not err in

determining that the Will’s language did not create any enforceable rights




1
  Eric’s complaint was voluntarily dismissed against three named siblings as heirs and subsequently
dismissed against the Executor, individually. Thus, the Executor is the only party defendant to this appeal.

                                                    -3-
Case No. 16-21-03


concerning land, for Eric to pursue.” (Aug. 11, 2021 Judgment Entry at 5, Doc. No.

61).

       {¶5} Eric has appealed, raising three assignments of error. Although Eric’s

assignments are more in the nature of propositions of law and contrary to the

provision of Local Rule 7(A) of this Court, we will consider them as assignments

of error.

                      ASSIGNMENT OF ERROR NO. 1

       WHERE THE DECEASED’S LAST WILL AND TESTAMENT
       IS ADMITTED TO PROBATE AND ITS EFFECTIVENESS IS
       NOT CHALLENGED BY A WILL CONTEST, AN
       UNAMBIGUOUS BEQUEST IN SAID WILL MUST BE
       HONORED TO CARRY OUT THE STATED INTENT OF THE
       TEST[ATOR] [SIC].

                      ASSIGNMENT OF ERROR NO. 2

       THE EXECUTOR OF AN ESTATE HAS A FIDUCIARY DUTY
       TO THE BENEFICIARIES OF THE WILL THEY ARE
       ADMINISTERING AND THEY ARE OBLIGATED TO MAKE
       DISTRIBUTIONS   IN   ACCORDANCE     WITH   THE
       PROVISIONS OF THE WILL.

                      ASSIGNMENT OF ERROR NO. 3

       WHERE THE DELAY IN THE PERFORMANCE OF A
       CONTRACT IS NEITHER UNREASONABLE NOR
       UNEXPLAINED, AND DOES NOT RESULT IN MATERIAL
       PREJUDICE TO THE OTHER PARTY, THE DOCTRINE OF
       LACHES DOES NOT APPLY TO BAR ENFORCEMENT OF
       THE CONTRACT.




                                       -4-
Case No. 16-21-03


                      First and Second Assignments of Error

       {¶6} We elect to combine Eric’s first and second assignments of error. In

these assignments of error, Eric asserts he was entitled to enforcement of the

provisions of the Will regarding the Contract to Purchase because the language in

the SECOND Item of Helen’s Will is clear and unambiguous in its reference to

Helen’s intentions regarding the completion of the purchase, and therefore, the

Executor has a fiduciary duty to proceed with the sale of the property to him. Eric

further argues that the trial court improperly considered extrinsic evidence in

reaching its ruling that the Contract referred to in the Will was unenforceable and

that the Executor was not required to honor its terms.

                           I. The Contract to Purchase

                                        Law

       {¶7} The construction and interpretation of contracts are matters of law

subject to a de novo standard of review. Roberts v. Marks, 3d Dist. Henry No. 7-

16-15, 2017-Ohio-1320, ¶ 11, citing Langfan v. Carlton Gardens Co., 183 Ohio

App.3d 260, 2009-Ohio-3318, ¶ 24 (3rd Dist.). Essential elements of a contract

include “ ‘an offer, acceptance, contractual capacity, consideration (the bargained

for legal benefit and/or detriment), a manifestation of mutual assent and legality of

object and of consideration.’ ” Kostelnik v. Helper, 96 Ohio St.3d 1, 2002-Ohio-

2985, ¶ 16, quoting Perlmuter Printing Co. v. Strome, Inc., 436 F.Supp. 409, 414


                                         -5-
Case No. 16-21-03


(N.D.Ohio 1976). Additionally, “[a] meeting of the minds as to the essential terms

of the contract is a requirement to enforcing the contract.”        Kostelnik, citing

Episcopal Retirement Homes, Inc. v. Ohio Dept. of Indus. Relations, 61 Ohio St.3d

366, 369 (1991).

                                      Analysis

       {¶8} As an initial matter, we note Eric’s testimony at the hearing was that

Plaintiff’s Exhibit 7 was an accurate copy, or duplicate, of the original Contract to

Purchase between his mother and him. His further testimony was that he and his

mother signed this Contract in Attorney Robert Beeler’s office and Attorney Beeler

notarized their signatures. Evid.R. 1003, “admissibility of duplicates,” allows the

admission of a duplicate unless a genuine question is raised about the authenticity

of the original, or under the circumstances it would be unfair to admit the duplicate

in lieu of the original. Over the Executor’s objection, the copy of the Contract to

Purchase was admitted into evidence at the hearing. In ruling on its admissibility,

the magistrate found that the Executor did not sufficiently challenge the authenticity

of the duplicate and that Eric’s testimony of Exhibit 7 regarding the copy was

credible.

       {¶9} The Contract to Purchase was entered into on September 2, 2008,

between Helen and Eric. At the time of the Contract, Helen had a one-half interest

in approximately 56.5 acres of bare land located in Section Thirteen (13) of


                                         -6-
Case No. 16-21-03


Crawford Township, Wyandot County, Ohio, with her recently deceased husband

owning the other one-half interest. As her husband’s “sole heir,” the Contract

anticipated that Helen would be the owner of all 56.5 acres. Helen agreed to sell

the acreage to Eric for the sum of $75,000.00. In a portion of the “Sellers Recitals”

section, the Contract stated:

        A Warranty deed to the full real estate share and fee simple
        ownership of the real estate shall be transferred to the Purchaser
        upon my receipt of full ownership in the real estate by certificate
        of transfer of the remaining one half (1/2) interest from my late
        husband’s estate. Seller shall pay for any additional appraisal,
        legal and survey work which would be necessary to transfer the
        full legal interest in said property by Warranty deed.

(Plaintiff’s Exhibit 7).

        {¶10} In the Contract’s “Purchaser Recitals,” it was stated therein as to Eric

that:

        I shall pay $1,000 in cash as down payment and upon execution of
        this contract and shall pay the remaining as follows:

        1. $49,000.00 in a lump sum as soon as the Seller holds/obtains
        full legal title to the real estate and can transfer a Warranty deed
        to me as Purchaser.

        The remaining [$]25,000.00 shall be paid over five (5) years with
        $5,000.00 due with 4½% simple annual interest each year,
        starting upon the anniversary of my receipt of Warranty deed of
        Ownership of the real estate. I shall sign a note and mortgage
        with those terms upon receipt of the Warranty deed.

Id.



                                          -7-
Case No. 16-21-03


       {¶11} The Contract to Purchase clearly shows an offer and acceptance

between Eric and Helen for the sale of 56.5 acres of land located in Section Thirteen

(13) of Crawford Township, Wyandot County, Ohio for the purchase price of

$75,000.00. The Contract stated not only the essential term of price, but also that

the parties had agreed on the timing of payments. Eric paid a $1,000.00 down

payment as acknowledged in the Contract. Eric testified that this land was surveyed

at the time of the execution of the Contract, but he could not find the survey.

       {¶12} Further, we disagree with any argument by the Executor, based on the

magistrate’s decision, that a missing attachment referenced in the Contract to

Purchase is detrimental to the Contract’s validity. Here, the Contract clearly and

unambiguously stated that the purchase price was $75,000.00. The Contract then

explained Helen’s belief that this price was a fair price for the land based on the

following three reasons: (1) it being poor tillable land, (2) no buildings or structures

located on the land to enhance its value, and (3) the work and assistance her son,

Eric, has done in the past for her late husband and herself in relation to the land and

or financial matters. This provision corroborates that Helen intended for the

$75,000.00 contract purchase price to be sufficient consideration for the Contract.

While we acknowledge the allegation raised on appeal that a separate writing was

not attached detailing some of the work and assistance provided by Eric for his

parents, this allegation, standing alone, is not enough to open the door to extrinsic


                                          -8-
Case No. 16-21-03


evidence or to otherwise render the Contract invalid, where all of the essential terms

of a Contract to Purchase, including sale price, property description, identification

and signature of the parties, and terms of payment, are unambiguous and contained

within the four corners of the written contract.

       {¶13} Moreover, contrary to the arguments of the Appellee, we conclude that

the existence and validity of this Contract to Purchase is sufficiently corroborated

by the terms, such as parties, acreage and overall sale price, that are cross-referenced

in the Will, as well as by the introduction of the Contract into evidence, and finally

by the testimony of Attorney Scheck to the effect that on or about the time Helen

and one of her daughters were discussing the making of Helen’s Will, that Eric had

arrived at Attorney Scheck’s office and showed Attorney Scheck a copy of the

Contract to Purchase.

                               II. Construing the Will

                                         Law

       {¶14} “ ‘It is well settled that the construction of a will is a question of law,

and thus, we will apply a de novo standard of review.ʼ ” In re Estate of Gaskill, 3d

Dist. Allen No. 1-19-15, 2019-Ohio-4936, ¶ 8, quoting In re Estate of Stockmaster,

3d Dist. Seneca No. 13-10-43, 2011-Ohio-3006, ¶ 13 (citations omitted). In the

construction of a will, “ ‘the sole purpose of the court should be to ascertain and

carry out the intention of the testator.’ ” Polen v. Baker, 92 Ohio St.3d 563, 565,


                                          -9-
Case No. 16-21-03


2001-Ohio-1286, quoting Oliver v. Bank One, Dayton, N.A., 60 Ohio St.3d 32, 34

(1991) (citations omitted). This intent is to be ascertained from the words used in

the will. Polen. The words used in the will, “ ‘ “if technical, must be taken in their

technical sense, and if not technical, in their ordinary sense, unless it appear(s) from

the context that they were used by the testator in some secondary sense.” ’ ” Id.,

quoting Ohio Natl. Bank of Columbus v. Adair, 54 Ohio St.2d 26, 30 (1978), quoting

Townsend’s Exrs. [v. Townsend], 25 Ohio St. 477 [(1874)], paragraph three of the

syllabus. “ ‘All the parts of the will must be construed together, and effect, if

possible, given to every word contained in the will.’ ˮ In re Estate of Gaskill at ¶ 8,

quoting Bogar v. Baker, 7th Dist. Mahoning No. 16 MA 0138, 2017-Ohio-7766, ¶

14, citing Townsend’s Exrs. at paragraph four of the syllabus.

       {¶15} “If the language of the will is clear and unambiguous, the testator's

intent must be ascertained from the express terms of the will itself.” In re Estate of

Stockmaster at ¶ 14, citing Domo, 66 Ohio St.3d at 314. Extrinsic evidence may be

considered to determine the testator's intent only when the language used in the will

creates doubt as to the meaning of the will. In re Estate of Stockmaster, citing

Oliver, 60 Ohio St.3d at 34.

                                       The Will

       {¶16} As relevant to this appeal, the Last Will and Testament executed by

Helen on February 19, 2015, provides:


                                         -10-
Case No. 16-21-03


      I, HELEN S. STOVER, of 10046 Twp. Hwy. 18, Carey, County of
      Wyandot, State of Ohio, being of sound mind and memory, do
      make, publish and declare this my LAST WILL and
      TESTAMENT, in manner following, that is to say:

      ***

      SECOND: There may exist a purchase contract between myself
      and my Son, ERIC EDWARD STOVER SR., dated September 2,
      2008 for his purchase of 56.5 acres, more or less. Should the
      purchase not be completed at the time of my death, I direct my
      Executor and heirs to abide by the stated purchase price;
      however, I do not anticipate nor expect my Estate to be held open
      to accommodate an installment purchase. Should the contract not
      be completed at the time of my death, and should ERIC
      EDWARD STOVER SR. choose to purchase the real estate
      thereunder, the terms shall be cash. Should he decide not to
      purchase the real estate, the contract shall be cancelled without
      penalty.

      THIRD: I GIVE, DEVISE AND BEQUEATH the real estate in
      my name, consisting of 71.55 acres more or less in Crawford
      Township, Wyandot County, Ohio, to the following individuals in
      the following manner, subject however to the right of purchase
      noted in Paragraph “Second” herein:

      a)    to ERIC EDWARD STOVER SR. and NELSON E.
            STOVER, JR., the field and pond consisting of
            approximately 9 acres;
      b)    to JODY L. STOVER, the house trailer and approximately
            1.58 acres of land that it sits on as depicted by a survey filed
            with the Wyandot County Tax Map Office in December
            2008;
      c)    to LISA A. PUTNAM and TINA M. DOEPKER, the house
            and buildings and the real estate on which they sit, consisting
            of approximately 5 acres on the North side of Township
            Highway 18;
      d)    to JODY L. STOVER, NELSON E. STOVER, JR., LISA A.
            PUTNAM, TINA M. DOEPKER, and ERIC EDWARD
            STOVER SR. equally, the balance of the farm remaining

                                       -11-
Case No. 16-21-03


            after the transfers in this paragraph a, b, and c have been
            made.
       Should the right of purchase noted in Paragraph “Second” be
       exercised, then the provisions of this item “Third” that are in
       conflict therewith shall lapse.

(Plaintiff’s Exhibit 1)

                                       Analysis

       {¶17} Helen’s Will in Item “SECOND” not only incorporates the “Purchase

Contract” between Helen and her son, Eric, by reference, but it refers to specific

details of the Contract, including the identity of the parties, the date of the Contract,

and the amount of the acreage.         In addition, Helen’s Will makes numerous

references to the purchase and gave her Executor specific instructions regarding that

purchase. These specific instructions to her Executor provide evidence of her

intentions. Further, Helen addressed Eric’s right to purchase in Item “SECOND”

of the Will, and then referenced that provision in her Will regarding Eric’s right of

purchase when distributing the balance of her real estate.

       {¶18} Additional support for enforcing this purchase provision of the Will is

the fact that there was no will contest after the Will was admitted to probate in this

case by the heirs. As stated by the Ohio Supreme Court in Zuendel v. Zuendel, 63

Ohio St.3d 733, 737 (1992), “[a]bsent a successful will-contest action, the executor's

duties are to administer the estate and distribute the assets in accordance with the

terms of the will.”


                                          -12-
Case No. 16-21-03


                                     Conclusion

       {¶19} Helen’s Will addressed Eric’s right to purchase in Item “SECOND”

and “THIRD” of the Will. His payment terms as specified in the Will were “cash”

(not by an installment purchase). It is clear that Eric timely attempted to present his

cash lump sum payment to purchase the real estate when his attorney sent the letter

to Attorney Jones. Thus, Eric’s actions show that he is ready and willing to purchase

the real estate as required by Helen’s Will.

       {¶20} Accordingly, pursuant to the plain language of Helen’s Will, Eric

presented his intention to exercise his right of purchase. As demonstrated above,

there is no basis for the Executor to refuse to execute and enforce Helen’s intentions

as expressed in the Will and in the Contract to Purchase, with regard to the sale of

this real estate to Eric. As a result, we find that the trial court erred in dismissing

Eric’s complaint for enforcement of the sale of the real estate according to Helen’s

Will. The Executor is required to comply with the terms of the Will as it relates to

the sale of the 56.5 acres of land for the lump sum amount of $75,000, less the

$1,000 down payment, pursuant to the Will and the Contract to Purchase which was

incorporated by reference into the Will, and independently introduced into evidence

in this case.

       {¶21} For the foregoing reasons, Eric’s first and second assignments of error

are sustained.


                                         -13-
Case No. 16-21-03


       {¶22} Having found that the trial court erred in dismissing Eric’s complaint,

the third assignment of error becomes moot and need not be addressed by the Court.

See App.R. 12(A)(1)(c).

       {¶23} The judgment of the Wyandot County Court of Common Pleas,

Probate Division, is reversed, and the matter is remanded for further proceedings

consistent with this decision.

                                                           Judgment Reversed and
                                                                Cause Remanded

ZIMMERMAN, P.J. and MILLER, J., concur.

/jlr




                                       -14-